department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ---------------- telephone number -------------------- refer reply to cc ita b05 plr-107135-15 date date internal_revenue_service number release date index number -------------------- ------------------------- ----------------------------- ------------------------- ---------------------------------------- ty ------ legend date -------------------------- taxpayer -------------------- tax exempt entity ------------------------------------------------------------ lessee ----------------------- landlord ------------------------- investor ---------------------- building ------------------------------------------------------------------------ a ------- b ---------- c ---------- d ---------- year a ------ year b ------ year c ------ plr-107135-15 accounting firm ---------------------------- accounting firm ------------------------ dear ------------- this responds to a letter_ruling request dated date submitted on behalf of taxpayer taxpayer requests an extension of time under sec_301_9100-1 and sec_301 of the procedure and administration regulations to make an election under sec_168 ii effective for the taxable_year ended date taxpayer is an llc that has elected to be taxed as a corporation for federal_income_tax purposes taxpayer is owned entirely by tax exempt entity which is a nonprofit corporation exempt from taxation under sec_501 taxpayer is a general_partner with a a ownership_interest in lessee a limited_partnership lessee has a limited_partner investor which has a b ownership_interest in lessee taxpayer also is a general_partner with a c ownership_interest in landlord a limited_partnership lessee is a limited_partner with a d ownership_interest in landlord landlord has a leasehold interest in building which landlord leases to lessee landlord with the aid of a developer incurred expenses to rehabilitate building building was placed_in_service in year b taxpayer represents that had a timely election been made landlord would be entitled to sec_47 rehabilitation credits with respect to the expenses_incurred to rehabilitate building pursuant to an amended limited_partnership agreement the agreement governing lessee entered into by taxpayer and investor in year a taxpayer was obligated to take all actions necessary to cause the pass through of the sec_47 rehabilitation credits to lessee under the agreement taxpayer represented that it either had made the election provided for under sec_168 or did not constitute a tax-exempt_entity as defined in sec_168 because taxpayer is owned by a tax-exempt_entity the only way for taxpayer to satisfy that representation was to timely file an election under sec_168 in addition under the agreement taxpayer is obligated to take all actions necessary to ensure that neither the building nor the land on which it is situated constitutes tax exempt use property within the meaning of sec_168 taxpayer hired and relied on accounting firm to prepare its year b federal_income_tax return accounting firm failed to prepare the sec_168 election statement when it prepared the tax_return taxpayer hired accounting firm to prepare its year c federal_income_tax return in conducting due diligence in preparing taxpayer’s year c federal_income_tax return accounting firm discovered that the sec_168 unless provided otherwise references to sections refer to sections of the internal_revenue_code_of_1986 plr-107135-15 election statement was not included in taxpayer’s year b federal_income_tax return upon discovering this omission accounting firm prepared this request for an extension of time to make the sec_168 election accounting firm has included an affidavit with this ruling_request indicating that the failure to prepare a timely election was unintentional sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301_9100-2 will be granted when the taxpayer provides the evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election plr-107135-15 sec_301_9100-3 provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section analysis taxpayer’s election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in the regulations under sec_301_9100-7t - that regulation requires taxpayer to make the election by the due_date taking extensions into account of the tax_return for the first taxable_year for which the election is to be effective the commissioner has the authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file a late regulatory election the information and representations made by taxpayer indicate that taxpayer acted reasonably and in good_faith when it failed to timely make the election furthermore the grant of an extension to make the election will not prejudice the interests of the government taxpayer has represented that when the ruling_request was made it had not been notified by the service that year b had been selected for examination taxpayer always intended to make the election this is established by taxpayer’s representations and obligations under the agreement taxpayer reasonably relied on plr-107135-15 accounting firm to prepare an election statement to be filed with taxpayer’s year b federal_income_tax return taxpayer is not using hindsight in requesting relief as noted above the agreement establishes that taxpayer intended to make the election in year a the year prior to year b for which the election is to apply moreover taxpayer sought an extension to make the election as soon as accounting firm discovered the omission which occurred during the preparation of taxpayer’s year c federal_income_tax return taxpayer has represented that granting the relief requested by taxpayer will not result in taxpayer or other relevant parties having a lower tax_liability in the aggregate for all taxable years affected by the election than if the election had been timely made the period of limitations on assessment under sec_6501 for any of the relevant tax years affected by this ruling has not expired finally granting the relief sought by taxpayer will not result in altering a return position for which an accuracy-related_penalty under sec_6662 has been or could have been imposed at the time taxpayer requested the relief taxpayer has represented that the returns for all relevant parties were originally filed as if the election had been timely made ruling taxpayer is granted an extension of days from the date of this ruling to file an election under sec_168 effective for the taxable_year ended date the election must be attached to taxpayer’s amended year b federal_income_tax return and must include the information required by sec_301_9100-7t the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-107135-15 a copy of this letter must be attached to any amended income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely seoyean sharon park senior technician reviewer branch income_tax accounting
